                                              Case 4:19-cv-00892-HSG Document 215-2 Filed 10/18/19 Page 1 of 2



                                          1   SUZANNE R. SCHAEFFER (pro hac vice)       JOSHUA O. REES (pro hac vice pending)
                                              suzanne.schaeffer@dentons.com             joshua.rees@tonation-nsn.gov
                                          2   SAMUEL F. DAUGHETY (pro hac vice)         Acting Attorney General
                                              samuel.daughety@dentons.com               TOHONO O’ODHAM NATION
                                          3   DENTONS US LLP                            P.O. Box 830
                                              1900 K Street, NW                         Sells, Arizona 85634
                                          4   Washington, District of Columbia 20006    Telephone:     (520) 383-3410
                                              Telephone:     (202) 496-7500             Facsimile:     (520) 383-2689
                                          5   Facsimile:     (202) 408-6399
                                          6   JESSICA L. DUGGAN (SBN 271703)
                                              jessica.duggan@dentons.com
                                          7   DENTONS US LLP
                                              One Market Plaza, Spear Tower, 24th Fl.
                                          8   San Francisco, California 94105
                                              Telephone:    (415) 267-4000
                                          9   Facsimile:    (415) 267-4198
WASHINGTON, DISTRICT OF COLUMBIA 20006




                                         10   Attorneys for Amicus Curiae
                                              Tohono O’odham Nation
                                         11
                                                                       UNITED STATES DISTRICT COURT
         1900 K STREET, NW,
         DENTONS US LLP




                                         12
            (202) 496-7500




                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                         13                                 OAKLAND DIVISION

                                         14
                                              SIERRA CLUB and SOUTHERN BORDER              Case No. 4:19-cv-00892-HSG
                                         15   COMMUNITIES COALITION,
                                                                                           [PROPOSED] ORDER GRANTING
                                         16                    Plaintiffs,                 CONSENT MOTION OF TOHONO
                                                                                           O’ODHAM NATION FOR LEAVE TO
                                         17          v.                                    FILE BRIEF AS AMICUS CURIAE IN
                                                                                           SUPPORT OF PLAINTIFFS’ MOTION
                                         18   DONALD J. TRUMP, et al.,                     FOR PARTIAL SUMMARY
                                                                                           JUDGMENT
                                         19                    Defendants.
                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28                                                           [PROPOSED] ORDER GRANTING
                                                                                                      MOTION OF TOHONO O’ODHAM
                                                                                                 NATION FOR LEAVE TO FILE BRIEF AS
                                                                                                                   AMICUS CURIAE
                                              Case 4:19-cv-00892-HSG Document 215-2 Filed 10/18/19 Page 2 of 2



                                          1
                                                                                   [PROPOSED] ORDER
                                          2

                                          3          Upon consideration of the motion of the Tohono O’odham Nation (“Nation”) for leave to

                                          4   file a brief as amicus curiae in support of the Motion of Plaintiffs Sierra Club and Southern

                                          5   Border Communities Coalition for Partial Summary Judgment, it is hereby ORDERED that the
                                          6
                                              motion is GRANTED. The Clerk is directed to file the Nation’s amicus curiae brief on the
                                          7
                                              docket in these matters.
                                          8

                                          9
                                              Dated: ______________
WASHINGTON, DISTRICT OF COLUMBIA 20006




                                         10
                                                                                           By: _______________________________________
                                         11                                                Judge Haywood S. Gilliam, Jr.
                                                                                           UNITED STATES DISTRICT COURT JUDGE
         1900 K STREET, NW,
         DENTONS US LLP




                                         12
            (202) 496-7500




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19
                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27
                                                                                                               [PROPOSED] ORDER GRANTING
                                         28                                                                    MOTION OF TOHONO O’ODHAM
                                                                                             -2-          NATION FOR LEAVE TO FILE BRIEF AS
                                                                                                                            AMICUS CURIAE
